DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Previously withdrawn claims 21-26 are hereby rejoined.

REASONS FOR ALLOWANCE
Claims 17-19 and 21-36 are allowed over the prior art of record as amended by the applicant on 10/14/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 17 and 21.
The closest prior art of record is Crnkovich et al. (USPN 7,605,710); Atherton et al. (PGPub 2008/0252447); and Bosaeus et al. (PGPub 2014/0350503).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure or method comprising a hemodialysis system, comprising: 
a hemodialysis machine comprising a wireless receiver; and 
a medical wetness sensing device comprising:
	a cover, 
first and second electrically conductive portions configured to provide a signal in response to presence of a liquid on a surface of the medical wetness sensing device, 
a compressible portion that is flexible, compressible, and configured such that the inner surface of the medical wetness sensing device is conformable to skin of a wearer of the medical wetness sensing device, and
a wireless transmitter housed in the cover, the wireless transmitter being configured to, in response to the signal provided by the first and second electrically conductive portions, transmit a wireless signal to the wireless receiver of the hemodialysis machine.
Specifically, regarding independent claims 17 and 21, the prior art to Crnkovich, Atherton, and Bosaeus, either alone or in combination, fails to disclose or render obvious the specific method, structure and/or functional features as claimed;
wherein the compressible portion is formed by at least the first and second electrically conductive portions of the medical wetness sensing device.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/05/2021